COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                     01-14-00398-CV and 01-14-00413-CV
Style:                            In re Deerbrook Mall, LLC and
                                  In re Willowbrook Mall (TX) LLC
Date motion filed*:               May 30, 2014
Type of motions:                  First motions to extend time to file responses to petitions for writ of mandamus
Party filing motion:              Real party in interest
Document to be filed:             Responses to petitions for writ of mandamus

If motion to extend time:
         Original due date:                                June 3, 2014
         Number of previous extensions granted:                            Current Due date
         Date Requested:                                   June 10, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: June 10, 2014
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature:/s/ Terry Jennings
                     

Panel consists of       ____________________________________________

Date: June 2, 2014




November 7, 2008 Revision